Citation Nr: 0902410	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





REMAND

The veteran had active military service from October 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2006, during the pendency of this appeal, the 
veteran submitted a statement withdrawing his appeal for 
service connection for multiple myelomas, and also withdrew 
his request for a hearing by a decision review officer in 
connection with his claims for service connection for hearing 
loss and tinnitus.

The veteran submitted additional evidence subsequent to the 
issuance of the December 2005 statement of the case (SOC), 
but before his appeal had been certified to the Board.  The 
newly submitted evidence contained an audiological evaluation 
given in April 2005 which demonstrated impaired hearing in 
accordance with VA regulations.  See 38 C.F.R. § 3.385.  
Although some of the newly received evidence was duplicative 
of other evidence previously considered, the audiogram has 
not yet been considered by the agency of original 
jurisdiction (AOJ) and the veteran has not expressly waived 
AOJ review of this evidence.  (The evidence is significant in 
light of the AOJ's conclusion expressed in the statement of 
the case that the veteran did not have a current disability.)  
In this regard, the Board notes that, if the AOJ receives 
additional pertinent evidence after a statement of the case 
and before the appeal has been certified to the Board and the 
appellate record is transferred to the Board, the AOJ is 
responsible for furnishing the appellant and his 
representative a supplemental statement of the case.  See 
38 C.F.R. § 19.31(b)(1).  As such, this case will be remanded 
to the AOJ for the issuance of a supplemental statement of 
the case (SSOC).



Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

The AOJ should consider the evidence 
received after the statement of the case 
was issued and take additional 
evidentiary action.  The additional 
action should include obtaining a medical 
nexus opinion as to the medical 
probabilities that currently shown 
hearing loss or tinnitus is attributable 
to the veteran's period of military 
service.  The reviewer should be given 
the claims file and base his/her opinion 
on a review of the entire record.  (If an 
examination is required to obtain such an 
opinion, one should be scheduled.)  
Thereafter, the AOJ should readjudicate 
the veteran's claims for service 
connection for hearing loss and tinnitus 
in light of all information and evidence 
received, including the audiological 
evaluation from the Indianapolis VAMC 
received in April 2006.  If any benefit 
sought is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

